Exhibit 10.14

Executive Severance Benefit Agreement (“Agreement”) between

Ronald P. Vargo (“Executive”) and EDS

This Agreement between Electronic Data Systems Corporation (“EDS”) and Ronald P.
Vargo (“Executive”), which supersedes and replaces all Executive Severance
Benefit Agreements previously executed between EDS and Executive (which previous
Agreements Executive acknowledges are of no further force or effect), is entered
into and effective as of February 1, 2007 (“Effective Date”).

 

1. Separation Benefits:

(a) If Executive is involuntarily terminated without Cause or resigns for Good
Reason (as both are defined in Exhibit “A”) on or before December 31, 2010,
Executive, shall be entitled to receive within fourteen (14) days of his/her
termination, in lieu of any other separation and/or severance payments or
benefits, the following:

 

  (i) a lump sum payment equal to Executive’s accrued, but unpaid base salary
through the date of termination, less all applicable deductions;

 

  (ii) a lump sum payment equivalent to two (2) times Executive’s final annual
base salary, less all applicable deductions;

 

  (iii) a lump sum payment equivalent to two (2) times Executive’s annual
performance bonus target as approved by the Compensation and Benefits Committee
for the year in which he/she is terminated, less all applicable deductions;

 

  (iv)

a Prorated Portion of any unvested Performance RSUs awarded to Executive on or
after January 1, 2005, shall vest on the regularly scheduled vesting date, as
provided in the grant agreement for such Performance RSUs, and will be subject
to all restrictions regarding their sale or transfer as specified in the
applicable grant agreement. For purposes of this Agreement, the term
“Performance RSUs” shall mean restricted stock units awarded to Executive
pursuant to a grant agreement specifying that the actual number of stock units
to ultimately be awarded at the end of the performance period is contingent upon
specified criteria related to EDS’ performance. For purposes of this
subparagraph 1(a)(iv), the “Prorated Portion” shall be determined by multiplying
the number of Performance RSUs that would have otherwise vested on the scheduled
vesting date following the completion of the performance period if Executive had
not previously separated from employment with EDS (based on EDS’ achievement of
the specified performance metrics for the applicable Performance RSUs, as
provided for in the applicable grant agreement) by a fraction, the numerator of
which shall be the number of complete months between the commencement date of
the performance period for the applicable Performance RSUs and Executive’s
separation date, and the denominator being

 

Page 1



--------------------------------------------------------------------------------

 

the total number of months in the performance period for the applicable
Performance RSUs;

 

  (v) excluding any Performance RSUs, a Prorated Portion of all other deferred
and restricted stock units and/or stock options awarded to Executive on or after
January 1, 2005, that remain unvested on the date of termination shall
immediately vest, shall be immediately freed of any restrictions regarding their
sale or transfer (other than any such restrictions arising by operation of law
or pursuant to the terms of the EDS Executive Deferral Plan). For purposes of
this subparagraph 1(a)(v), the “Prorated Portion” shall be determined by:
(A) multiplying the number of stock units and/or stock options granted in
association with each applicable award by a fraction (not to exceed 1.0), the
numerator of which shall be the number of complete months between the grant date
for each applicable award and Executive’s separation date, and the denominator
being the total number of months between the grant date and the last vesting
date when such grant becomes fully vested (100%) for each applicable award, and
then (B) reducing such amount by the total number of stock units and/or stock
options previously vested for each applicable award, if any. With respect to
stock options awarded to Executive on or after January 1, 2005 that remain
unexercised as of the date of Executive’s separation (including those that vest
pursuant to this subparagraph 1(a)(v) and those that previously vested, if any),
such options shall be exercisable for a period of one (1) year from the date of
termination;

 

  (vi) all other deferred and restricted stock units and/or stock options
awarded to Executive before January 1, 2005 that remain unvested on the date of
termination shall immediately vest and shall be immediately freed of any
restrictions regarding their sale or transfer (other than any such restrictions
arising by operation of law or pursuant to the terms of the EDS Executive
Deferral Plan), and with respect to stock options that vest pursuant to this
subparagraph 1(a)(vi), they shall be exercisable for a period of one (1) year
from the date of termination;

 

  (vii) a lump sum payment in the amount of $7,500, which is equivalent to the
annual amount of financial counseling services provided to executives pursuant
to EDS’ Executive Financial Counseling Program, less all applicable deductions;
and

 

  (viii) a lump sum payment equivalent to the estimated cost of eighteen
(18) months of COBRA continuation coverage under the EDS Health and Dental
Benefit Plan based on Executive’s coverage in effect on the date of his/her
separation, less all applicable deductions.

Except as otherwise provided in this Agreement, if Executive receives pay or
benefits pursuant to this Agreement, Executive understands and acknowledges
he/she shall not be

 

Page 2



--------------------------------------------------------------------------------

eligible to receive any other form of severance and/or separation pay or
benefits from the Company. Executive also understands and acknowledges that the
compensation, benefits and other consideration provided hereunder shall
constitute his/her sole and exclusive rights to any payments or benefits from
EDS, and he/she shall receive no consideration or benefits other than those
expressly granted herein, except for pay or benefits to which he/she may be
entitled, if any: (i) under any EDS plan qualified under Section 401(a) of the
Internal Revenue Code, including the EDS Retirement Plan and EDS 401(k) Plan,
and COBRA benefits pursuant to Internal Revenue Code section 4980B; (ii) under
the EDS Benefit Restoration Plan; (iii) under the EDS Executive Deferral Plan;
(iv) pursuant to any indemnification agreements between Executive and EDS;
(v) under any applicable directors and officers or other liability insurance
policies and (vi) pursuant to Executive’s February, 2007, Change of Control
Employment Agreement as a result of a termination or resignation in anticipation
of a Change of Control as provided in Section 3(C) of such change of Control
Employment Agreement, provided, however, the pay and/or benefits to which
Executive would otherwise be eligible to receive as a result of a termination or
resignation in anticipation of a Change of Control under Section 3(C) of his/her
Change of Control Employment Agreement shall be reduced by the pay and benefits,
if any, provided to Executive pursuant to this Agreement.

(b) Notwithstanding any provision in this Agreement to the contrary, this
Agreement will be interpreted, applied and to the minimum extent necessary,
unilaterally amended by EDS, so that the Agreement does not fail to meet, and is
operated in accordance with, the requirements of Section 409A of the Internal
Revenue Code.

(c) Executive’s receipt of the separation benefits described in Paragraph 1(a)
of this Agreement are contingent upon Executive signing a separation agreement
consistent with the terms of Exhibit B (which will include amongst its other
terms an agreement by Executive to release and/or waive any and all existing
claims he/she may have against EDS). The receipt of the separation benefits
described in Paragraph 1(a) are further contingent upon the separation agreement
signed by Executive becoming effective.

(d) Executive may voluntarily resign from employment at any time, for any
reason, but agrees to provide EDS with 60 days advance written notice of such
resignation (except a resignation for Good Reason). If Executive resigns for any
reason other than Good Reason, Executive further agrees that EDS may, at its
sole discretion, waive all or part of such notice period and may immediately, or
at any time during the notice period, accept Executive’s resignation, with no
further obligation to pay Executive any compensation or benefits (including any
payments or benefits EDS would otherwise have been required to provide to
Executive pursuant to Paragraph 1(a) of this Agreement), except as may be
required by law (e.g., COBRA benefits or pension benefits, if applicable).

 

2. Entire Agreement:

This Agreement, in conjunction with Executive’s Offer Letter dated January 9,
2004, Executive’s Indemnification Agreement, Executive’s Change of Control
Employment

 

Page 3



--------------------------------------------------------------------------------

Agreement, all written agreements Executive enters into with EDS in connection
with the EDS Executive Deferral Plan, as well as all written agreements
Executive enters into with EDS in connection with the Amended and Restated 2003
Incentive Plan of Electronic Data Systems Corporation (and all prior or
subsequent amendments), which agreements, if any, are incorporated herein by
reference, constitute the entire agreement between Executive and EDS with regard
to the subject matters herein, and supersede and prevail over all other prior
and/or contemporaneous agreements, understandings or representations by or
between the parties, whether oral or written, regarding such matters. Except as
provided in Paragraph 1(b) above, this Agreement may not be modified or amended,
and there shall be no waiver of its provisions, except by a written instrument
executed by Executive and the Chief Executive Officer of EDS. To the extent
provisions in this Agreement directly conflict with provisions in the
above-referenced agreements, the provisions in this Agreement shall control.

 

3. Notice:

All notices shall be in writing and shall be given, if by Executive to EDS, by
telecopy or facsimile transmission at the telecommunications number set forth
below and, if by either EDS or Executive, either by hand delivery to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

If to Executive:

Ronald P. Vargo

[address]

If to EDS:

Electronic Data Systems Corporation

5400 Legacy Drive H3-1A-58

Plano, Texas 75024

Telecommunications Number: (972) 605-1926

Attention: Michael E. Paolucci,

Vice President, Global Compensation & Benefits

 

Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement to be binding and
enforceable on the Effective Date.

ELECTRONIC DATA SYSTEMS CORPORATION

 

/S/ MICHAEL H. JORDAN       Date: February 21, 2007 By:   Michael H. Jordan    
    Chairman of the Board and         Chief Executive Officer               /S/
RONALD P. VARGO       Date: February 22, 2007 Ronald P. Vargo      

 

Page 5



--------------------------------------------------------------------------------

Exhibit A

“Cause” means: the Executive has (a) been convicted of, or pleaded guilty to, a
felony involving theft or moral turpitude; (b) willfully and materially failed
to follow EDS’ lawful and appropriate policies, directives or orders applicable
to EDS employees holding comparable positions that resulted in significant harm
to EDS (recognizing that Executive shall not be obligated to follow policies,
directives or orders that are unethical or would require Executive to violate
his/her duties and/or obligations to EDS, its Board of Directors, or its
shareholders); (c) willfully and intentionally destroyed or stolen EDS property
or falsified EDS documents; (d) willfully and materially violated the EDS Code
of Business Conduct that resulted in significant harm to EDS; or (e) engaged in
conduct that constitutes willful gross neglect with respect to employment duties
that resulted in significant harm to EDS. For purposes of the definition of
Cause, no act or failure to act on the part of the Executive shall be considered
“willful” unless it is done, or omitted to be done, by the Executive
intentionally, in bad faith and without reasonable belief that the Executive’s
action or omission was in the best interest of EDS.

“Good Reason” shall mean to reduce Executive’s base salary and/or annual target
bonus (as a percentage of base salary) without Executive’s consent, except in
the event of a reduction in such compensation generally applicable to all
similarly situated executives, in which case Executive will be treated no less
favorably than similarly situated executives. Good Reason shall not be
considered to have occurred unless Executive first provides EDS written notice
alleging Good Reason exists for Executive to terminate his/her employment, and
EDS has failed to remedy such condition within 30 days after receipt of such
written notice.

 

Page 6



--------------------------------------------------------------------------------

Exhibit B

FORM OF SEPARATION AGREEMENT

AGREEMENT BETWEEN

ELECTRONIC DATA SYSTEMS CORPORATION

AND

RONALD P. VARGO

This Agreement between EDS (hereinafter defined), and Ronald P. Vargo
(“Executive”) is entered into effective as of the Effective Date (hereinafter
defined).

I. RECITALS

1. Executive has been employed as an executive of EDS and in such capacity has
had access to and has obtained trade secrets, and highly confidential business,
technological, customer, and strategic information, as well as business and
other proprietary information relating to the internal affairs of EDS.

2. Pursuant to the terms of this Agreement, Executive will receive substantial
compensation and other benefits that otherwise would not be available to
him/her.

3. It is the desire of both parties that Executive’s separation be amicable.

4. As set forth below, EDS is providing the Executive benefits of substantial
value under this Agreement, and Executive agrees to be strictly bound by the
terms hereof.

THEREFORE, in order to set forth the terms, conditions and covenants upon which
the parties have agreed, EDS and Executive agree as follows:

II. CERTAIN DEFINITIONS

1. “EDS” shall mean Electronic Data Systems Corporation, a Delaware corporation,
all its direct and indirect subsidiaries, all its affiliated entities, and all
its successors and assigns, and the employees, agents, attorneys, officers and
directors of each of them.

2. “EDS Information” shall mean all business information, technological
information, intellectual property, trade secrets, customer and other
confidential information belonging to EDS or relating to EDS’ internal affairs,
or information relating to its business, technology and customers which is not
readily available to the general public.

3. The term “Participate” shall mean lending one’s name to, acting as a
consultant or advisor to, being retained or employed by, or acquiring any direct
or indirect interest in any business or enterprise, whether as a stockholder,
partner, officer, director, employee or otherwise (other than by ownership of
less than five percent of the stock of a publicly-held corporation).

 

Page 7



--------------------------------------------------------------------------------

4. The term “Effective Date” shall be the date seven days after Executive signs
this Agreement on the signature page below without having revoked pursuant to
Subsection 9 of Section III this Agreement.

III. TERMS

1. Resignation. Effective as of the close of business on
                                 , 20    , Executive shall resign from all
positions held by him/her at EDS (including without limitation any positions as
an officer and/or director), and from all positions he/she holds on behalf of
EDS (e.g., external board memberships).

2. Non-Competition and Other Conduct. Executive acknowledges and agrees that
under the terms and the provisions of this Agreement, and in consideration for
compliance with the terms, conditions and covenants hereunder, he/she will
receive benefits from EDS that would not otherwise be available to him/her, and
that such benefits are substantial and material. Executive further acknowledges
and agrees that in the course of his/her employment with EDS he/she has been
entrusted with, and been privy to, sensitive, privileged and confidential EDS
Information, and as an executive of EDS has participated in the legal affairs,
management, strategic planning and development of the business and services of
EDS, the analysis of the needs and requirements of EDS’ customers, and other
similar matters that, if discussed, communicated, or disclosed to third parties
or used in competition with EDS, would be highly detrimental to EDS. In
addition, Executive has been entrusted with, and has obtained, other EDS
Information. Accordingly, Executive agrees to the following provisions and
covenants:

2.1 Non-Competition. For six (6) months following Executive’s resignation from
EDS he/she will not (without EDS’ express written waiver), directly or
indirectly, engage in the following conduct wherever EDS is marketing or
providing its services or products:

a. Participate in any activity as or for a competitor of EDS, which is the same
or similar to the activities in which Executive was involved at EDS;

b. Hire, attempt to hire or assist any other person or entity in hiring or
attempting to hire an employee of EDS, or any person who was an EDS employee
within the preceding six-month period;

c. Solicit, in competition with EDS, the business of any EDS customer or any
entity whose business EDS was actively soliciting during the preceding six-month
period;

d. Consult with or accept employment with any existing or prospective customer,
contractor, alliance partner or venture partner of EDS with respect to any
matters or transactions in which EDS has an economic or financial interest (for
purposes of this Subsection 2.1d., prospective customer, contractor, alliance
partner or venture partner means any person or entity to or with which EDS is
proposing or negotiating any business relationship);

 

Page 8



--------------------------------------------------------------------------------

e. Participate voluntarily with any person or entity that is involved in a
potential or existing business or legal dispute with EDS, including but not
limited to litigation, except as may be required by law.

With regard to the prohibitions contained in Subsections 2.1 of Section III of
this Agreement, EDS agrees it shall exercise good faith in considering
Executive’s requests for written waivers, and EDS agrees its decisions in that
regard shall be reasonable and based on rational business concerns and/or
judgment. In the event Executive wishes to request a waiver of any provision of
this Subsection 2.1, he/she shall do so in writing addressed to the General
Counsel of EDS.

2.2 Other Conduct. Executive will not discuss, disclose, communicate, or use for
any purpose any EDS Information. By way of example and not by way of limitation,
absent written approval from EDS, Executive shall not publish any books or
articles related to his/her employment at EDS and shall not grant interviews
and/or make appearances related to his/her employment at EDS. Executive also
agrees that absent written approval by EDS, he/she shall make no public
statements nor publish in any form any information related to his/her separation
and/or pending separation from EDS. Executive further agrees he/she will not
commit any act or make any statement that is, or could reasonably be interpreted
as, detrimental to the business, reputation, or good will of EDS, including
disparaging or embarrassing EDS or its officers, directors, agents, attorneys
and other personnel, or discussing the internal or private business affairs of
EDS with any third parties. However, Subsection 2.2 shall not prohibit Executive
from communicating to third parties general information about his/her duties and
responsibilities while employed by EDS, general information about EDS that is
readily available to the general public, and general information about the
positions he/she held while employed by EDS. No later than                     
        , 20    , Executive shall return to EDS all EDS property and equipment,
and, any and all documents (including all electronic material and duplicate
copies) and other tangible items of or containing EDS Information which are in
Executive’s possession, custody or control, or which come into his/her
possession, custody, or control after the Effective Date of this Agreement. EDS
and Executive acknowledge that nothing in this Agreement shall preclude
Executive from providing truthful testimony if mandated by subpoena or court
order to do so, or from cooperating fully with any request from a governmental
agency.

2.3 Remedies. If the scope of any provision contained in this Agreement is too
broad to permit enforcement of such provision to its full extent, then such
provision shall be reformed and/or modified to exclude the unenforceable
language, and enforced as reformed or modified to the maximum extent permitted
by law, in any proceedings brought to enforce such provision. Subject to the
provisions of the foregoing sentence, whenever possible, each provision of this
Agreement will be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
prohibited by or invalid under applicable law, such provision, to the extent of
such prohibition or invalidity, shall be deemed not to be a part of this
Agreement, and shall not invalidate the remainder of such provision or the
remaining provisions of this Agreement. Executive understands and agrees that
EDS would be irreparably damaged in the event that the provisions of
Subsection 2 of Section III of this Agreement are violated, and agrees that EDS
shall be entitled (in addition to any other remedy to which it may be entitled,
at law or in equity) to an injunction or injunctions to redress

 

Page 9



--------------------------------------------------------------------------------

breaches of this Agreement and to specifically enforce the terms and provisions
hereof. Executive shall be responsible for reimbursing EDS for the costs and
attorneys’ fees associated with litigation pursuant to Subsection 2 of Section
III of this Agreement, provided EDS substantially prevails in such litigation.

3. Cooperation. Executive covenants and agrees that from and after the Effective
Date, he/she will reasonably cooperate with EDS, its officers, employees,
agents, affiliates and attorneys in the defense or prosecution of any lawsuit,
dispute, investigation or other legal proceedings or any preparation for any
such disputes or proceedings that may be anticipated or threatened
(“Proceedings”). Executive further covenants and agrees that he/she will
reasonably cooperate with EDS, its officers, employees, agents, affiliates and
attorneys on any other matter (“Matters”) related to EDS business during the
period of Executive’s employment with EDS. Executive also covenants and agrees
that he/she will reasonably cooperate with EDS, its officers, employees, agents,
affiliates and attorneys in responding to any form of media inquiry or in making
any form of public comment related to his/her employment at EDS, including, but
not limited to, his/her separation from EDS.

Such cooperation shall include providing true and accurate information or
documents concerning, or affidavits or testimony about, all or any matters at
issue in any Proceedings/Matters as shall from time to time be reasonably
requested by EDS, and shall be within the knowledge of Executive. Such
cooperation shall be provided by Executive without remuneration, but Executive
shall be entitled to reimbursement for all reasonable and appropriate expenses
incurred by him/her in so cooperating, including (by way of example and not by
way of limitation) airplane fares, hotel accommodations, meal charges and other
similar expenses to attend Proceedings/Matters outside of the city of
Executive’s residence. In the event Executive is made aware of any issue or
matter related to EDS, is asked by a third party to provide information
regarding EDS, or is called other than by EDS as a witness to testify in any
matter related to EDS, Executive will notify EDS immediately in order to give
EDS a reasonable opportunity to respond and/or participate in such
Proceeding/Matter.

4. Compensation, Benefits and Other Consideration to be Received by Executive.
Following the Effective Date of this Agreement and subject to Executive’s
ongoing compliance with the terms, conditions, and covenants in this Agreement,
Executive shall be entitled to the following compensation, benefits and other
consideration to be paid or conveyed pursuant to the terms, conditions and
covenants in this Agreement, as set forth below:

a. Through                              , 20    , Executive shall continue to
receive his/her current annual base salary of $                    per year,
less all applicable deductions;

b. No later than                              , 20    (or as soon as practicable
after the Effective Date of this Agreement, whichever is later), EDS agrees to
provide Executive with a payment in the gross lump sum amount of
$                    , which is equivalent to the sum of two (2) times
Executive’s final annual base salary ($                    ) and two (2) times
Executive’s annual performance bonus target for 20    , less all applicable
deductions;

 

Page 10



--------------------------------------------------------------------------------

c. A Prorated Portion of any unvested Performance RSUs awarded to Executive on
or after January 1, 2005, shall vest on the regularly scheduled vesting date, as
provided in the grant agreement for such Performance RSUs, and will be subject
to all restrictions regarding their sale or transfer as specified in the
applicable grant agreement. For purposes of this Agreement, the term
“Performance RSUs” shall mean restricted stock units awarded to Executive
pursuant to a grant agreement specifying that the actual number of stock units
to ultimately be awarded at the end of the performance period is contingent upon
specified criteria related to EDS’ performance. For purposes of this
subparagraph 4(c), the “Prorated Portion” shall be determined by multiplying the
number of Performance RSUs that would have otherwise vested on the scheduled
vesting date following the completion of the performance period if Executive had
not previously separated from employment with EDS (based on EDS’ achievement of
the specified performance metrics for the applicable Performance RSUs, as
provided for in the applicable grant agreement) by a fraction, the numerator of
which shall be the number of complete months between the commencement date of
the performance period for the applicable Performance RSUs and Executive’s
separation date, and the denominator being the total number of months in the
performance period for the applicable Performance RSUs;

d. Excluding any Performance RSUs, a Prorated Portion of all other deferred and
restricted stock units and/or stock options awarded to Executive on or after
January 1, 2005, that remain unvested on the date of termination shall as of the
Effective Date of this Agreement vest and be freed of any restrictions regarding
their sale or transfer (other than any such restrictions arising by operation of
law or pursuant to the terms of the EDS Executive Deferral Plan). For purposes
of this subparagraph 4(d), the “Prorated Portion” shall be determined by:
(A) multiplying the number of stock units and/or stock options granted in
association with each applicable award by a fraction (not to exceed 1.0), the
numerator of which shall be the number of complete months between the grant date
for each applicable award and Executive’s separation date, and the denominator
being the total number of months between the grant date and the last vesting
date when such grant becomes fully vested (100%) for each applicable award, and
then (B) reducing such amount by the total number of stock units and/or stock
options previously vested for each applicable award, if any. With respect to
stock options awarded to Executive on or after January 1, 2005 that remain
unexercised as of the date of Executive’s separation (including those that vest
pursuant to this subparagraph 4(d) and those that previously vested, if any),
such options shall be exercisable for a period of one (1) year from the date of
termination;

e. All other deferred and restricted stock units and/or stock options awarded to
Executive before January 1, 2005 that remain unvested on the date of termination
shall on the Effective Date of this Agreement vest and be immediately freed of
any restrictions regarding their sale or transfer (other than any such
restrictions arising by operation of law or pursuant to the terms of the EDS
Executive Deferral Plan), and with respect to stock options that vest pursuant
to this subparagraph 4(e), they shall be exercisable for a period of one
(1) year from the date of termination;

 

Page 11



--------------------------------------------------------------------------------

f. No later than                              , 20    (or as soon as practicable
after the Effective Date of this Agreement, whichever is later), EDS agrees to
provide Executive with a payment in the gross lump sum amount of $7,500, which
is equivalent to the annual amount of financial counseling services provided to
executives pursuant to EDS’ Executive Financial Counseling Program, less all
applicable deductions; and

g. No later than                              , 20    (or as soon as practicable
after the Effective Date of this Agreement, whichever is later), EDS agrees to
provide Executive with a payment in the gross lump sum amount of
$                    , which is equivalent to the estimated cost of eighteen
(18) months of COBRA continuation coverage under the EDS Health and Dental
Benefit Plan based on Executive’s coverage in effect on the date of his/her
separation, less all applicable deductions.

The foregoing compensation, benefits and other consideration to be received by
Executive constitute his/her sole and exclusive rights to any payments or
benefits from EDS, and Executive shall receive no consideration or benefits
other than those expressly granted herein, except for pay or benefits to which
he/she may be entitled, if any: (i) under any EDS plan qualified under
Section 401(a) of the Internal Revenue Code, including the EDS Retirement Plan
and EDS 401(k) Plan, and COBRA benefits pursuant to Internal Revenue Code
section 4980B; (ii) under the EDS Benefit Restoration Plan; (iii) under the EDS
Executive Deferral Plan; (iv) pursuant to any indemnification agreements between
Executive and EDS; (v) under any applicable directors and officers or other
liability insurance policies; and (vi) pursuant to Executive’s February, 2007,
Change of Control Employment Agreement as a result of a termination or
resignation in anticipation of a Change of Control as provided in Section 3(C)
of such change of Control Employment Agreement, provided, however, the pay
and/or benefits to which Executive would otherwise be eligible to receive as a
result of a termination or resignation in anticipation of a Change of Control
under Section 3(C) of his/her Change of Control Employment Agreement shall be
reduced by the pay and benefits, if any, provided to Executive pursuant to this
Agreement.

5. Complete Release. Executive agrees to release EDS from all claims or demands
Executive may have against EDS, including, but not limited to, any claims
related to Executive’s employment with EDS or separation from that employment
and any claims for attorney’s fees and costs. This Agreement includes, without
limitation, a release of any rights or claims Executive may have for monetary or
other personal relief under the Age Discrimination in Employment Act, as
amended, which prohibits age discrimination in employment (other than a claim
challenging the validity of the waiver of claims under the Age Discrimination in
Employment Act); Title VII of the Civil Rights Act of 1964, as amended, which
prohibits discrimination in employment based on race, color, national origin,
religion or sex; the Americans with Disabilities Act, as amended, which
prohibits discrimination against individuals with disabilities; the Fair Labor
Standards Act, as amended, which regulates matters regarding compensation; the
Family and Medical Leave Act, as amended, which regulates matters regarding
certain types of leaves; or any other federal, state or local laws or
regulations that in any way relate to the employment of individuals and/or
prohibit employment discrimination of

 

Page 12



--------------------------------------------------------------------------------

any form. This Agreement also includes, without limitation, a release by
Executive of any related or unrelated wrongful discharge claims, contractual
claims, tort claims or any other actions. This Agreement covers both claims that
Executive knows about and those he/she may not know about. Executive expressly
waives any right to assert after signing this Agreement that any claim, demand,
obligation, or cause of action has through ignorance, oversight, or for any
other reason, been omitted from the scope of Subsection 5 of Section III of this
Agreement. Executive further promises never to file a lawsuit, demand, action or
otherwise assert any claims that are released in Subsection 5 of Section III of
this Agreement (other than a claim filed solely for the purpose of challenging
the validity of the waiver of claims under the Age Discrimination in Employment
Act).

This Agreement does not include a release of (i) Executive’s right, if any, to
benefits Executive may be entitled to under any EDS plan qualified under
Section 401(a) of the Internal Revenue Code, including the EDS Retirement Plan
and EDS 401(k) Plan, and COBRA benefits pursuant to Internal Revenue Code
section 4980B, (ii) any rights or claims Executive may have under the Age
Discrimination in Employment Act which arise after the date Executive signs this
Agreement, (iii) any rights pursuant to this Agreement, (iv) Executive’s right,
if any, to benefits Executive may be entitled to under the EDS Benefit
Restoration Plan, (v) Executive’s right, if any, to benefits Executive may be
entitled to under the EDS Executive Deferral Plan, (vi) any rights pursuant to
any indemnification agreements between Executive and EDS, (vii) Executive’s
right, if any, to benefits Executive may be entitled to under any applicable
directors and officers or other liability insurance policies, or
(viii) Executive’s right, if any, to pay or benefits pursuant to Executive’s
February, 2007, Change of Control Employment Agreement as a result of a
termination or resignation in anticipation of a Change of Control as provided in
Section 3(C) of such change of Control Employment Agreement, provided, however,
the pay and/or benefits to which Executive would otherwise be eligible to
receive as a result of a termination or resignation in anticipation of a Change
of Control under Section 3(C) of his/her Change of Control Employment Agreement
shall be reduced by the pay and benefits, if any, provided to Executive pursuant
to this Agreement.

6. Non-Admission of Liability. By entering into this Agreement, EDS does not
admit it has done anything wrong.

7. Period for Review and Consideration of Agreement. Executive understands
he/she has been given a period of 21 days to review and consider this Agreement
before signing it. Executive further understands he/she may use as much of the
21 day period as he/she wishes prior to signing.

8. Encouragement to Consult with Attorney. Executive acknowledges he/she was
advised in writing to consult with an attorney before signing this Agreement.

9. Executive’s Right to Revoke Agreement. Executive may revoke this Agreement
within seven days of signing it. Revocation must be made by delivering a written
notice of revocation to EDS. For the revocation to be effective, written notice
must be received by EDS no later than the close of business on the seventh day
after Executive signs this Agreement. If Executive

 

Page 13



--------------------------------------------------------------------------------

revokes this Agreement, it shall not be effective or enforceable and Executive
will not receive the benefits described in Subsection 4 of Section III or any
other payments or benefits from EDS, except those to which he/she otherwise is
entitled by law.

10. Amendments. This Agreement may not be modified or amended, and there shall
be no waiver of its provisions, except by a written instrument executed by
Executive and a corporate officer of EDS.

11. Entire Agreement. This Agreement, in conjunction with Executive’s Offer
Letter dated January 9, 2004, Executive’s Change of Control Agreement,
Executive’s Indemnification Agreement, all written agreements Executive enters
into with EDS in connection with the EDS Executive Deferral Plan, as well as all
written agreements Executive enters into with EDS in connection with the Amended
and Restated 2003 Incentive Plan of Electronic Data Systems Corporation (and all
prior or subsequent amendments), which agreements, if any, are incorporated
herein by reference, constitute the entire agreement of the parties, and
supersede and prevail over all other prior agreements, understandings or
representations by or between the parties, whether oral or written, with respect
to Executive’s employment with EDS. To the extent provisions in this Agreement
directly conflict with provisions in the above-referenced agreements, the
provisions in this Agreement shall control.

12. Consequences of Executive’s Breach. Executive agrees that if he/she
violates, or fails to respect, honor and comply in a material way with any term,
condition or covenant herein, in addition to having its other legal and
equitable remedies, EDS is discharged and released from its obligations under
this Agreement, including, but not limited to, all obligations to provide any
unpaid or unconveyed salary, payments, benefits, or other remuneration described
in Subsection 4 of Section III of this Agreement; provided, however, if such
violation or failure is not intentional, willful, or grossly negligent, is
capable of being cured, and is cured to the reasonable satisfaction of EDS
within thirty (30) days after EDS has provided written notice to Executive of
such violation or failure, then EDS shall provide Executive any such unpaid or
unconveyed salary, payments, benefits or other remuneration after the failure or
violation is so corrected or cured. Executive also recognizes and agrees that if
he/she does so violate any of the terms of this Agreement, this Agreement shall
remain in full force and effect, including his/her release of all claims.

Additionally, if Executive breaks his/her promise in Subsection 5 of Section III
of this Agreement and files a lawsuit or claim based on legal claims that have
been released (other than a claim filed solely for the purpose of challenging
the validity of the waiver of claims under the Age Discrimination in Employment
Act), Executive will pay for all costs incurred by EDS, including its attorneys’
fees, in defending against Executive’s lawsuit and/or claims. In addition, if
Executive breaks his/her promise in Subsection 5 of Section III of this
Agreement and files a lawsuit or claim based on legal claims that have been
released (other than a claim filed solely for the purpose of challenging the
validity of the waiver of claims under the Age Discrimination in Employment
Act), he/she will pay as liquidated damages to EDS a sum of money equal to the
gross consideration already provided to Executive pursuant to Subsection 4 of
Section III of this

 

Page 14



--------------------------------------------------------------------------------

Agreement, including, but not limited to, the monetary equivalent of all
previously conveyed non-cash benefits.

In addition to the consequences described above, if Executive breaks, in a
material way, any of the promises he/she made in Subsections 2.1, 2.2, 3, or 13
of Section III of this Agreement, Executive acknowledges the calculation of the
harm done to EDS, and the resulting damages would be extremely difficult to
determine. Therefore, Executive agrees that in the event he/she breaks, in
material way, any of the promises he/she made in Subsections 2.1, 2.2, 3, or 13
of Section III of this Agreement, he/she will pay as liquidated damages to EDS a
sum of money equal to the gross consideration already provided to Executive
pursuant to Subsection 4 of Section III of this Agreement, including, but not
limited to, the monetary equivalent of all previously conveyed non-cash
benefits; provided, however, if such violation is not intentional, willful, or
grossly negligent, is capable of being cured, and is cured to the reasonable
satisfaction of EDS within thirty (30) days after EDS has provided written
notice to Executive of such violation or failure, then Executive shall not be
obligated to pay such liquidated damages.

13. Confidentiality. Executive and EDS agree the terms of this Agreement shall
be kept strictly confidential, except as may be required by law, and, in the
case of EDS, disclosure is permitted as necessary for business purposes.
Executive may disclose such information to individuals retained by him/her to
provide advice/guidance on personal financial and/or legal matters, or as may be
required by a financial institution for business reasons (but in all such
instances only if Executive shall have first obtained from such individuals
and/or institutions their written agreement to maintain the confidentiality of
such information).

14. Governing Law. This Agreement and its enforceability shall be governed by
and construed in accordance with the substantive law of the State of Texas. Any
dispute or conflict arising out of or relating to this Agreement, except for an
action brought by EDS pursuant to Subsection 2 of Section III of this Agreement,
must be brought in a court that has jurisdiction over matters in Collin County,
Texas. Furthermore, Executive agrees such court shall have personal jurisdiction
over him/her and further agrees to waive any rights he/she may have to challenge
the court’s jurisdiction over him/her.

15. Notices. All notices and other communications hereunder shall be in writing
and shall be given by telecopy or facsimile transmission at the
telecommunications number set forth below, by hand delivery to the other party
or by registered or certified mail, return receipt requested, postage prepaid,
addressed as follows and shall be effective upon receipt:

If to Executive:

Ronald P. Vargo

[address]

 

Page 15



--------------------------------------------------------------------------------

If to EDS:

Telecommunications Number: (972) 605-1926

5400 Legacy Drive H3-1A-58

Plano, Texas 75024

Attention: Michael E. Paolucci

Vice President, Global Compensation & Benefits

With a copy to:

Telecommunications Number (972) 605-0791

5400 Legacy Drive H3-3A-05

Plano, Texas 75024

Attention: Nick Linn

Vice President, Legal Affairs

EXECUTIVE ACKNOWLEDGES HE/SHE HAS READ THIS AGREEMENT, UNDERSTANDS IT AND IS
VOLUNTARILY ENTERING INTO IT.

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

IN WITNESS WHEREOF, the parties have executed this Agreement to be binding and
enforceable on the Effective Date.

 

EXECUTIVE:     EDS:           Ronald P. Vargo     By:   Michael H. Jordan      
  Chairman of the Board and         Chief Executive Officer         Dated:
                                                  Dated:
                                             

 

Page 16